Citation Nr: 1620665	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  10-31 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for status post ostectomy of the fourth distal interphalangeal (DIP) joint of the right foot, status post amputation at the proximal interphalangeal joint (PIP).   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel




INTRODUCTION

The Veteran served on active duty from October 1990 to September 1994.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In April 2015, the Board remanded the case for additional development and now returns for final appellate review.  The procedural history of this matter was detailed in the Introduction section of the April 2015 remand, which is herein incorporated by reference.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran's right fourth toe was amputated at the PIP joint; there is no involvement of the metatarsal head.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status post ostectomy of the fourth DIP joint of the right foot, status post amputation at the PIP, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5172 (2015). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2015 letter advised the Veteran of the evidence and information necessary to substantiate her service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the May 2015 letter was sent to the Veteran after the initial unfavorable decision in February 2009, her increased rating claim has since been readjudicated, most recently in a July 2015 supplemental statement of the case. Therefore, any defect with respect to the timing of the notice is cured. See Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006). In addition, neither the Veteran nor her representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  She has not identified any additional, outstanding records that have not been requested or obtained.  
 
The Veteran was afforded VA examinations in August 2008 and July 2015.  The Board finds that such VA examinations are adequate to decide the issue as they are predicated on a review of the record, which includes the Veteran's statements; a review of her medical records; and a physical examination, addressing the relevant rating criteria and providing detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue decided herein has been met.

As indicated previously, in April 2015, the Board remanded the case for additional development, to include providing proper VCAA notice, obtaining updated VA treatment records, and affording the Veteran a contemporaneous VA examination so as to address the nature and severity of her service-connected toe disability.  Thereafter, a May 2015 letter provided complete VCAA notice, VA treatment records through February 2016 were obtained, and the Veteran was afforded a new VA examination in July 2015.  Therefore, the Board finds that the AOJ has substantially complied with the April 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Legal Criteria

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran has been assigned a 10 percent evaluation under Diagnostic Code 5172.  Under this Diagnostic Code, amputation of one or two toes, other than great, with removal of metatarsal head warrants a 20 percent rating; amputation without metatarsal involvement warrants a noncompensable rating.  

The Veteran underwent a partial amputation of her right fourth toe on November 29, 2006.  Although the surgical report is not of record, an X-ray study conducted in August 2008 showed that the amputation was performed at the PIP joint.  She filed a claim for a higher disability evaluation for her service-connected right fourth toe disability appeal in March 2007.  However, due to continuing symptomatology, the Veteran underwent an amputation of the fourth digit of the right foot in November 2007.  A January 2008 podiatry note conveys that, while not having pain at the time of the examination, the Veteran did complain of normal post-operative swelling and pain.  Further, a VA treatment record dated three days later noted that the Veteran was having minimal pain at the surgical site.

Additional post-operative clinical notes showed that the Veteran healed from the amputation without complications.  VA podiatry services have provided her custom orthotics with arch support and a filler for her missing right fourth digit.  She reports that she still has pain and swelling in the area, which causes difficulty walking.

The Veteran reported these symptoms during an August 2008 VA examination.  She also indicated that she experienced pain while standing, walking, and at rest.  She had some fatigability of the toe after prolonged standing.  Her orthotics did not fit into professional shoes, and her employer at that time did not allow her to wear athletic shoes to work; thus, she had increased pain and difficulty ambulating at work.  She was able to stand for one hour, however, and walk one to three miles.  She could not jog or exercise.  

Physical examination showed no objective evidence of painful motion, swelling, tenderness, instability, or weakness.  There was no evidence of abnormal weight bearing, pes planus, or pes cavus.  An X-ray study showed removal of the right fourth digit at the PIP joint.  The Veteran had no other symptoms that were not reported on the examination.  Functional impairment included severe effects on her ability to play sports and exercise.  There was moderate impairment of other activities of daily living such as chores, shopping, and driving.  Although the Veteran reported increased pain and difficulty walking at work, no negative effects on her employability were noted.  

Since the August 2008 examination, the Veteran has reported approximately once every 12 to 18 months to have her orthotics evaluated.  During those visits, she reported "difficulty walking" but did not elaborate on the severity of the reported difficulty.  Her pain levels were generally reported as 2 out of 10.

The Veteran underwent a VA examination in July 2015.  She reported "mild pain" upon walking, standing, and pushing off with her right foot as a result of the amputation.  She had some flareups, which resulted in increased pain and a need to rest the foot.  On physical examination, the examiner characterized the Veteran's symptoms as "mild" and noted that there was no chronic compromise of weightbearing.  There was mild pain upon palpation of the site.  The examiner indicated that flareups of pain did not result in increased limitation of motion or functional loss.  

The metatarsal head of the right fourth toe is located directly under the metatarsophalangeal (MTP) joint.  38 C.F.R. § 4.71a, Plate IV.  The DIP and PIP joints of the right fourth toe are located above the MTP joint, and are not adjacent to the metatarsal head.  There is no indication that the MTP joint or the metatarsal head were removed during the November 2006 partial amputation.  Thus, a higher disability evaluation under Diagnostic Code 5271 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5172.

In reaching such determination, the Board has considered the Veteran's consistent complainants of right foot pain as a result of her service-connected right fourth toe disability, as noted in her treatment records and VA examinations.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

However, despite the Veteran's complaints, pain does not result in symptoms analogous to the criteria for the next higher rating under Diagnostic Code 5172.  As noted above, the Veteran is able to stand for at least an hour and walk two to three miles despite her pain, and the VA examiners have found that her employability is not affected by her foot pain.  There is no indication of gait disturbance, weakness, or instability of the foot on objective medical examination.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, supra. Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Although the record reflects that the Veteran's foot pain did affect the normal working movements of the foot, as the right fourth digit was partially amputated, the record does not demonstrate any additional functional impairment, including additional limitation of motion, on account of pain, weakness, etc, that is not already contemplated by the assigned 10 percent rating for amputation of a toe above the MTP joint.  Burton, supra; 38 C.F.R. § 4.59.  Thus, a higher rating is not warranted for the Veteran's right fourth toe amputation even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination.

The Board has considered the application of other diagnostic codes, particularly Diagnostic Code 5284 for "other" foot injuries in light of the fact that the Veteran's right fourth toe disability was rated under such criteria prior to the amputation.  However, in Copeland v. McDonald, 27 Vet. App. 333, 338 (2015), the Court held that when a condition is specifically listed in the rating schedule, it may not be rated by analogy.  See also Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  In Copeland, the Court explicitly rejected the appellant's argument that to rate his disability under Diagnostic Code 5284 for "foot injuries, other," would not be rating by analogy.  Rather, the Court held that to do so would ignore the plain meaning of the term "other," and would make the remaining foot-related diagnostic codes redundant.  Given that the Veteran's right fourth toe disability, an amputation, is specifically listed in the rating schedule under Diagnostic Code 5172, the Board finds that this is the appropriate diagnostic code to apply and, based on the foregoing discussion, a rating in excess of 10 percent is not warranted under such criteria.

The Board also notes that, while the Veteran has surgical scars from her toe amputation, such have not been noted to be of a size so as to warrant a compensable rating and are asymptomatic.  Therefore, a separate rating for residuals scarring is not warranted.

In reaching its conclusion, the Board acknowledges the Veteran's belief that her right fourth toe symptoms are more severe than the current disability rating reflects.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding her symptomatology, she is not competent to provide an opinion regarding the severity of her symptomatology in accordance with the rating criteria.  The Board finds the medical evidence consisting of VA examination reports and treatment records in which physicians with medical expertise examined the Veteran's right fourth toe, acknowledged the Veteran's reported symptoms, and described the manifestations of the Veteran's right fourth toe to be more persuasive than the Veteran's reports that she should receive an increased rating.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected right fourth toe; however, the Board finds that her symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right fourth toe disability with the established criteria found in the rating schedule, and finds that the Veteran's pain and difficulty ambulating are contemplated by the rating criteria for such amputations of the right fourth toe.  In this regard, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with her service-connected right fourth toe disability.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Lastly, the Board observes that in Rice v. Shinseki, 22Vet. App. 447 (2009), it was held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  However, the evidence does not show that the Veteran's right fourth toe disability renders her unable to work, nor has the Veteran made that contention.  Therefore, the Board finds that TDIU based on the Veteran's right foot disability is not warranted. 

For the foregoing reasons, the Board finds that a rating in excess of 10 percent rating for the Veteran's right fourth toe disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 10 percent for status post ostectomy of the fourth DIP joint of the right foot, status post amputation at the PIP, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


